UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                      )
UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )
      v.                              )                     Civil Action No. 04-0798 (PLF)
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
Name of Pavlo Lazarenko et al.,       )
                                      )
              Defendants In Rem.      )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On May 1, 2020, following this Court’s opinion striking Pavel Lazarenko’s claim

to the Balford Trust, Mr. Lazarenko filed a motion for summary judgment [Dkt. No. 1263] on the

United States’ allegations related to the Ylorex Establishments account in Liechtenstein. In his

motion, Mr. Lazarenko argues that the government cannot meet its burden of proof at trial to

show that the Ylorex Establishments account is connected to unlawful activity. See Dkt.

No. 1263 at 3. On June 5, 2020, the United States filed its sealed opposition [Dkt. No. 1296],

along with a redacted version of its opposition [Dkt. No. 1293]. Mr. Lazarenko filed his reply

[Dkt. No. 1320] on July 20, 2020.

               Before the parties completed briefing on Mr. Lazarenko’s summary judgment

motion, the United States filed a motion [Dkt. No. 1275] to strike Mr. Lazarenko’s claim to the

defendant assets held in the name of Beranco Engineering Establishments, Ylorex

Establishments, and Tanas AG in Liechtenstein, and all assets traceable thereto (collectively,
“Liechtenstein Accounts”). The United States argued that Mr. Lazarenko lacked constitutional,

statutory, and prudential standing to assert a claim to those assets. See Dkt. No. 1275-1 at 11.

Mr. Lazarenko opposed the motion [Dkt. No. 1319] and moved for leave to amend his claim

[Dkt. No. 1322]. The United States filed a reply and opposition [Dkt. No. 1338] to the motion to

amend and Mr. Lazarenko filed his reply [Dkt. No. 1347] in support of the motion to amend.

               On December 23, 2020, this Court granted the United States’ motion to strike Mr.

Lazarenko’s claim to all assets held in the Liechtenstein Accounts. United States v. All Assets

Held at Bank Julius Baer & Company, Ltd., Civil Action No. 04-0798, 2020 WL 7640213, at *1

(D.D.C. Dec. 23, 2020). The Court concluded that Mr. Lazarenko lacked constitutional and

statutory standing to contest forfeiture of the Liechtenstein Accounts. Id. at *10, *13. The Court

also denied as futile Mr. Lazarenko’s motion to amend his claim. Id. at *14.

               “[S]tanding . . . is jurisdictional.” Lewis v. Casey, 518 U.S. 343, 349 n.1 (1996).

“It is well established, [therefore], that before a federal court can consider the merits of a legal

claim, the person seeking to invoke the jurisdiction of the court must establish the requisite

standing to sue.” Whitmore v. Arkansas, 495 U.S. 149, 154 (1990). Because this Court has

concluded that Mr. Lazarenko lacks constitutional and statutory standing to assert a claim to the

Liechtenstein Accounts, including the Ylorex Establishments account, the Court does not have

jurisdiction to consider the merits of Mr. Lazarenko’s motion for summary judgment on the

Ylorex Establishments account.




                                                   2
               Accordingly, it is hereby

               ORDERED that Mr. Lazarenko’s motion for summary judgment [Dkt. No. 1263]

on the United States’ allegations related to the Ylorex Establishments account in Liechtenstein is

DENIED.

               SO ORDERED.



                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge


DATE: February 1, 2021




                                                3